


110 HR 5609 IH: To provide for transitional health care for members of

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5609
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. Bishop of Georgia
			 (for himself, Mr. Buyer,
			 Mr. Taylor,
			 Mr. Miller of Florida,
			 Mr. Saxton,
			 Mr. Wilson of South Carolina,
			 Mr. Ellison,
			 Ms. Corrine Brown of Florida,
			 Mr. Rangel,
			 Mr. Reichert,
			 Mr. Filner,
			 Mr. Pastor,
			 Mrs. Lowey,
			 Mr. Hinchey,
			 Mr. McDermott,
			 Mrs. Napolitano,
			 Mrs. Maloney of New York,
			 Mr. Butterfield,
			 Ms. Bordallo,
			 Ms. Shea-Porter,
			 Mr. Lewis of Georgia,
			 Mr. Cummings,
			 Mr. Loebsack,
			 Mr. Cohen,
			 Mr. McNerney,
			 Mr. Boyd of Florida,
			 Mr. Carney,
			 Mr. Cramer,
			 Ms. Harman,
			 Mr. Marshall,
			 Mr. Melancon,
			 Mr. Peterson of Minnesota,
			 Mr. Pomeroy,
			 Mr. Wilson of Ohio,
			 Mr. Sensenbrenner,
			 Mr. Kagen,
			 Mr. Boswell,
			 Mr. Abercrombie,
			 Mr. Walz of Minnesota,
			 Mr. Michaud, and
			 Mrs. Boyda of Kansas) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To provide for transitional health care for members of
		  the Armed Forces separated from active duty who agree to serve in the Selected
		  Reserve of the Ready Reserve.
	
	
		1.Transitional health care for
			 certain members of the Armed Forces who agree to serve in the Selected Reserve
			 of the Ready Reserve
			(a)Provision of
			 transitional health careSection 1145(a)(2) of title 10, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(E)A member who is separated from active
				duty who agrees to become a member of the Selected Reserve of the Ready Reserve
				of a reserve
				component.
					.
			(b)Effective
			 dateSubparagraph (E) of section 1145(a)(2) of title 10, United
			 States Code, as added by subsection (a), shall apply with respect to members of
			 the Armed Forces separated from active duty after the date of the enactment of
			 this Act.
			
